Citation Nr: 1139146	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had a hearing before the Board in April 2010 and the transcript is of record.

The case was brought before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran, in this case, served briefly in the military before he was medically discharged due to severe rhinoconjunctivitis, which the Medical Board determined in an October 1981 report to have pre-existed service and was not aggravated therein.

The Veteran acknowledges he suffered with allergies since childhood, which he informed the military upon entering service.  He claims he was told he would be trained as an architectural engineer with indoor duties.  Instead, he was put in a training program for military police, to include training exercises in the forest and in bushes, which he claims aggravated his allergies.  He never sought or desired to medically separate out of the military, but rather merely wanted a reassignment to an "indoor" MOS.

Regardless of the Veteran self-reporting a history of allergies as a child, the Board notes the Veteran's military entrance examination does not indicate any pre-existing condition.

When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry and the burden falls on the government to rebut the presumption of soundness.  Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires the VA show by clear and convincing evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Id.

The Board previously remanded this claim in July 2010 to afford the Veteran a VA examination to ascertain whether the evidence of record clearly and unmistakably show that the Veteran had an allergic rhinitis disorder that existed prior to his entry onto active duty and, if so, whether the evidence of record clearly and unmistakably show the pre-existing condition was not aggravated by active duty.  (If not, the examiner was also asked to ascertain whether the Veteran's allergic rhinitis "at least as likely as not" had its onset in service).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Veteran was afforded a VA examination in August 2010, but the Board finds the VA examination was not adequately responsive to the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Specifically, the examiner merely indicated the Veteran's diagnosis of allergic rhinitis was "noted to have [existed] prior to his entrance into the military."  Similarly, the examiner merely concluded there was no evidence that the Veteran's "allergic rhinitis was worsened by his military service."  The examiner did not specifically address the Board's questions whether the evidence of record clearly and unmistakably showed the Veteran's allergic rhinitis pre-existed his military service and was not aggravated by service.  

The examiner's opinion does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The examiner also did not provide much rationale for the Board to infer whether this standard of proof has been met.  

Again, although the Veteran himself indicates he had problems with allergies since he was a child, the Veteran is not competent to diagnose himself with allergic rhinitis or indicate when the diagnosis of allergic rhinitis began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the August 2010 VA examiner to offer an addendum to her opinion.  If the same examiner is not available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of the claimed allergic rhinitis.

The claims folder must be made available to the examiner for review.  The examiner's attention is specifically directed to the Veteran's July 1981 enlistment examination and Report of Medical History, September 1981 service treatment reports pertaining to a diagnosis of severe rhinoconjunctivitis and the October 1981 Medical Board.

If the August 2010 examiner is not available, the new examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  

Based on examination findings and a review of the record, the examiner must answer the following questions:

Does the Veteran have a current diagnosis of allergic rhinitis, and, if so:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an allergic rhinitis disorder that existed prior to his entry onto active duty?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's allergic rhinitis had its onset in service?

A complete rationale should be provided for any opinion expressed reconciling any conflicting medical evidence, to include the August 2010 VA examination.

2.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

